IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
vs. : Case NO. 3:l9crll
ZACHARY RYAN SIZEMORE : JUDGE WALTER H. RICE
Defendant.

 

SECOND AMENDED PRELlMINARY PRETRIAL ORDER;
NEW TRlAL DATE AND OTHER DATES SET

 

 

 

 

 

 

 

 

Date of Scheduling Confcrence from 4/1/2019 on 3/25/2019
Jury Trial Date 5/6/2019
Final Pretrial Conferencc (by telephone) Tuesdav. 4/30/2019 at 5 :OO pm
Motion Filing Dcadlinc

Oral and Evidentiary Motions 4/26/2019

Other Motions 4/26/2019
Discovery Cut-off 4/26/2019
Speedy Trial Deadline waived by Defendants’ Motion to

Continue 4/1/2019 trial date and
acceptance cf5/6/2019 trial date, the
Court finding that Within the factual and
legal confines of this case, the ends of

iustice outweigh the interests of the

 

public and the Defendant in a Speedv

trial. 18 U.S.C. §3161 et Seq.

Disccvery out - Plaintiff to Defendant accomplished

 

c)lc>i§\

April 24, 2019 WALTER I-I. RICE
UNITED STATES DISTRICT JUDGE

